Title: To George Washington from Thomas Johnson, 6 September 1777
From: Johnson, Thomas
To: Washington, George



Sir.
Baltimore Septemr 6. 1777.

Some Time since I received a Letter from Mr Paca from Chester informing me of your Request to Mr Cadwallader which Mr Cadwallader very readily gave into—The Council and myself as our Affairs were circumstanced requested Colo. Richardson to move up in order to join the Militia before we knew that you had designed Mr Cadwallader should take the Command or that the Congress had fixed on Colo. Gist for that Service being persuaded it would be much better for Colo. Richardson to move up and take the Command of Course than to leave it to Accident or perhaps Dispute among the Militia Officers. I have just received a Letter from Mr paca—Mr Cadwallader is acting with Activity and Mr paca says the Militia are very fond of him—If we had had the power the Council and I on the first Intimation should have sent Mr Cadwallader a Commission but our Legislature have not allowed us to make any Officer higher than a Colonel in the Militia nor do I know how we shall certainly avail Ourselves of Mr Cadwalladers Abilities unless the Congress will give and he will accept a Brigadiers Commission—he will not I believe accept any Office under the Govt of Pennsylvania—From my Acquaintance with Mr Cadwallader I have been led to wish him in the Service but if he should not like to engage in it for any length of Time I should think that he could not refuse a Commission for this Occasion and that it would be consistent with Honor to decline it again within the Terms of his Accept[anc]e if you judge so I submit whether a Letter from you to Congress might not put every Thing right. I am sr With the greatest Respect & Regard Your most obedt hble Servt

Th. Johnson

